DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8, 12, and 23 have been reviewed and are under consideration by this office action.
	Notice to Applicant
In response to Examiner’s Final Rejection of 06/24/2021, Applicant, on 04/08/2021, amended claims. Claims 1-8, 12, and 23 are pending in this application and have been rejected below.  The claims were determined to overcome prior art in previous rejections, while the 101 Rejection remains.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.

Response to Amendment
Applicant’s amendments are received and acknowledged.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant contends that the claimed features include a surveillance camera, computer, memory, and a processor which provides a practical and unconventional method to increase the efficiency of the entire system.
The Examiner respectfully disagrees. The amended claims recite additional elements that are rejected below in the updated 101. The computer, memory, and processor are rejected as “apply it” on a general purpose computer (See MPEP 2106.05(f)) while the use of a surveillance camera is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). The cited improvements merely improve upon the abstract idea itself and not the technology as a whole.
The Applicant further contends that even if the claims fall into a judicial exception grouping, that they are integrated into a practical application. The Applicant further cites to the specification stating the focus of the claims is providing a technical solution that addresses the problem of inefficient and inaccurate allocation of worker in conventional transportation allocation technologies.
The Examiner respectfully disagrees. The claims fall under both groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales 
The Applicant further contends through the use of Example 40 that the claims are integrated into a practical application.
The Examiner respectfully disagrees. The cited example is not analogous to the present application. The cited example refers to collecting network delays, packet loss, or jitter relating to the network traffic passing through the network appliance, and collecting additional Netflow protocol data which provides a specific improvement over prior systems and results in improved monitoring. The present application is refers to determining transportation plans through series of monitoring workers, flow, and stock, further deriving candidates, calculating ratings, and outputting information. The limitation and elements do not integrate the claims into a practical application.
The Applicant further contends that even if the claims do recite a judicial exception, the claims are significantly more in Step 2B, and are not well-understood, routine, or conventional activities.
The Examiner finds the argument unpersuasive. The additional elements are each rejected individually below. All elements with the exception of the camera are rejected as “apply it” in Steps 2A/2B, while the camera is generally linking the use of the judicial exception to a particular technological environment or field of use. 
The 101 Rejections are updated to reflect the amended claims and maintained below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	 Claims 1-8, 12, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Regarding Claim 1, 12, and 23:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 12 is directed to a method which is a statutory category while claims 1 and 23 are directed to an article of manufacture which is also a statutory category. .
Step 2A, Prong One – Claim 1 recites a series of steps for a planning transportation:
candidate derivation processing comprising deriving one or more candidates of a transportation procedure of one or more transportation targets which are part or all of a plurality of resources allocated to a plurality of positions, the transportation procedure being a procedure of changing an allocation of the plurality of resources from a first allocation to a second allocation;
acquisition processing comprising acquiring information for executing transportation planning by a management system, the management system being a system monitoring an allocation of workers, a flow of a container, and stock status of items to be placed into the container…
 calculation processing comprising calculating a rating of a candidate included in the one or more candidates, based on a chronological change in a benefit generated by the plurality of 
comprising… based on the rating so as to address a surplus or a shortage of resources in at least one of the plurality of positions;
and instruction processing comprising instructing, to the workers, movement instructions based on the information based on the rating. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The claim utilizes the system of at least processors, memory, surveillance camera, computer outputting information, and a computer readable medium. The additional elements, with the exception of the camera, are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). The surveillance camera is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, the additional elements would not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, aside from the surveillance camera,  are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235).   The surveillance camera amounts to no more than generally link a judicial exception to a particular technological environment  (See MPEP 2106.05 (h) - Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016).   The specification further supports the “apply it” analysis as seen below: 
[0254]		The "computer system" is, for example, a system including a computer 900 illustrated in Fig. 28. The computer 900 includes the following elements. *a central processing unit (CPU) 901 *a read only memory (ROM) 902 *a random access memory (RAM) 903…
[0255]		Some or all of components of each device are implemented by another 
general-purpose or dedicated circuit, a computer, or the like, or by a combination thereof. These components may be achieved by a single chip, or may be achieved by a plurality of chips connected via a bus.
Claims 2, the claim further narrows the abstract idea by specifying conditions surrounding the rating.
Regarding Claims 3-4, the claim further narrows the abstract idea by specifying conditions surrounding the positions,
Regarding Claims 5, the claim further narrows the abstract idea by specifying information concerning ratings.
Regarding Claims 6, the claim further narrows the abstract idea by specifying conditions surrounding the outputs.
Regarding Claims 7, the claim further narrows the abstract idea by specifying processes to derive the transportation procedure.
Regarding Claims 8, the claim further narrows the abstract idea by specifying conditions surrounding the derivation of candidates.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you 






/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624